Title: James Madison to W. G. Pendleton, 18 September 1833
From: Madison, James
To: Pendleton, W. G.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Septr. 18. 1833—
                            
                        
                        This will be handed you by F. C. Madison The son of my Nephew Robert Madison. It is his purpose to
                            Matriculate in the University, and will be thankful, as I shall be, for any information which will be useful to him on his
                            arrival, particularly for your attention in alloting him a convenient Dormitory, with an eligible Comrade, if there is to
                            be one. With friendly respects
                        
                            
                                James Madison
                            
                        
                    